Citation Nr: 1012339	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-26 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
refractive eye surgery.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for cervical spine 
disorder, claimed as muscle spasm of the neck and back of 
the head.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for a left hand 
disorder.

6.  Entitlement to service connection for urticaria.

7.  Entitlement to an initial compensable rating for 
sinusitis.

8.  Entitlement to an initial rating in excess of 10 percent 
for service-connected retropatellar pain syndrome of the 
right knee.

9.  Entitlement to an initial rating in excess of 10 percent 
for service-connected retropatellar pain syndrome of the 
left knee.

10.  Entitlement to a 10 percent rating based on multiple, 
noncompensable service-connected disabilities.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to July 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana that denied entitlement to service 
connection for sleep disorder, refractive eye surgery, foot 
problems, low back strain, muscle spasm of the neck and back 
of head, left hand pain, and urticaria.  In addition, the RO 
granted entitlement to service connection for retropatellar 
pain syndrome of the bilateral knees as well as sinusitis, 
assigning noncompensable ratings effective July 29, 2003 
(the day after the Veteran's service discharge).  

Thereafter, the Veteran perfected an appeal as to the 
service connection claims and to the initial evaluations 
assigned for his service-connected knee and sinusitis 
disabilities.  The issues of entitlement to higher 
disability evaluations based upon initial grants of service 
connection remain before the Board.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In an August 2005 rating decision, the RO assigned separate 
noncompensable evaluations for retropatellar pain syndrome 
of the left and right knee, each effective July 29, 2003. 

In January 2008, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC) for additional 
development.

In an October 2008 rating decision, the AMC increased the 
disability rating for each service-connected knee disability 
to 10 percent, also effective July 29, 2003.  The Veteran is 
presumed to be seeking the maximum benefit allowed by law 
and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  
Consequently, those issues on appeal have been 
recharacterized on the title page to reflect this rating 
action.

Thereafter, in January 2009, the Board again remanded these 
matters to the RO via the AMC for additional development.  

Finally, in a November 2009 rating decision, the RO granted 
entitlement to service connection for tinea pedis with 
onychomyocosis and for bilateral plantar fasciitis, 
assigning separate 10 percent ratings, effective July 29, 
2003.  As that decision constituted a full grant of the 
benefits sought, those matters are no longer before the 
Board for appellate consideration.  

Thereafter, the AMC continued the denials of the remaining 
matters on appeal (as reflected in a November 2009 SSOC) and 
returned the matters to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The record contains clear and unmistakable evidence that 
refractive error pre-existed the Veteran's period of active 
military service and was not aggravated during service.

3.  Evidence of record does not demonstrate that low back 
strain manifested within the first post-service year or was 
developed as a result of an established event, injury, or 
disease during active service.

4.  Evidence of record does not demonstrate that a cervical 
spine disorder was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.

5.  There are no current residuals of a claimed sleep 
disorder.

6.  There are no current residuals of a claimed left hand 
disorder.

7.  There are no current residuals of a claimed skin 
disorder.

8.  Retropatellar pain syndrome of the right knee is 
manifested by flexion limited, at most, to 110 degrees, full 
extension, crepitus, grinding, and subjective complaints of 
right knee pain, swelling, and weakness.

9.  Retropatellar pain syndrome of the left knee is 
manifested by flexion limited, at most, to 100 degrees, full 
extension, crepitus, grinding, and subjective complaints of 
left knee pain, swelling, and weakness.

10.  The Veteran's service-connected sinusitis is detected 
by X-ray only and is not manifested by any incapacitating 
episodes.

11.  The Veteran has multiple compensable service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Residuals of refractive eye surgery were not aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2009).

2.  Low back strain was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  A cervical spine disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

4.  A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

5.  A left hand disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

6.  Urticaria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

7.  The criteria for entitlement to an initial rating in 
excess of 10 percent for retropatellar pain syndrome of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-
5261 (2009).

8.  The criteria for entitlement to an initial rating in 
excess of 10 percent for retropatellar pain syndrome of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-
5261 (2009).

9.  The criteria for an initial compensable rating for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.7, 4.97, Diagnostic 
Code 6510 (2009).

10.  The criteria for a 10 percent rating for multiple 
noncompensable service-connected disabilities are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In this case, the Veteran filed her claims for service 
connection in May 2003.  In a September 2003 rating 
decision, the RO granted entitlement to service connection 
for retropatellar pain syndrome of the bilateral knees as 
well as sinusitis assigning noncompensable ratings, each 
effective July 29, 2003.  The Veteran appealed the 
assignment of the initial evaluations for those benefits.  

She was notified of the provisions of the VCAA by the RO and 
AMC in correspondence dated in May 2003, January 2008, and 
February 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist her in 
completing her claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate her 
claims, and provided other pertinent information regarding 
VCAA.  

The Veteran's claims for initial ratings for her sinusitis 
and knee disabilities arise from her disagreement with the 
initial evaluations assigned following the grant of service 
connection.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Collectively, the letters discussed above informed her of 
what evidence was required to substantiate the claims and of 
her and VA's respective duties for obtaining evidence.  
Therefore, no further notice is needed under VCAA.

With respect to the Dingess requirements, in February 2009, 
the AMC provided the Veteran with notice of what type of 
information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the AMC effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development 
of the claim.  This duty includes assisting him or her in 
the procurement of service treatment records and other 
pertinent records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to 
consider: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; 
(3) an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist her in obtaining evidence 
necessary to substantiate her claims during the course of 
this appeal.  Her service treatment records, service 
personnel records, and all relevant VA treatment records 
pertaining to her claims have been obtained and associated 
with her claims file.  

Next, specific VA medical examinations/opinions pertinent to 
the issues on appeal were obtained in June 2003, September 
2003, September 2008, March 2009, and June 2009.  The Board 
finds that the examinations were adequate for evaluation 
purposes.  Specifically, the VA examiners reviewed the 
claims file and interviewed the Veteran as well as conducted 
detailed physical examinations.  In addition, there is no 
indication that the VA examiners were not aware of the 
Veteran's past medical history or that they misstated any 
relevant fact.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) 
(noting that a medical opinion must describe the disability 
in sufficient detail so the Board can make a fully informed 
evaluation of the disability).  

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Claims for Entitlement to Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity 
of symptoms is required where a condition in service is 
noted but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2009).  

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

In July 2003, VA's General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  Routen v. Brown, 10 Vet. App. 183, 
189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, 
or (2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

I.  Residuals of Refractive Eye Surgery

The Veteran's March 1995 service enlistment examination 
report showed findings of visual impairment with distance 
vision.  In a March 1995 Report of Medical History, the 
Veteran indicated that she was nearsighted and wore glasses 
since childhood.  Numerous in-service eye evaluations 
reflected findings of myopia and prescriptions for eyewear. 

In a June 2003 VA pre-discharge general medical examination 
report, the Veteran detailed that she underwent refractive 
surgery for both eyes in April 2003.  It was noted that she 
was being followed by the ophthalmology department at Fort 
Polk and should receive a final examination prior to 
discharge.  

In a July 2003 VA pre-discharge eye examination report, the 
Veteran indicated she had no eye complaints that that time.  
The examiner diagnosed history of refractive surgery of both 
eyes with no sequelae.  

In September 2008 VA eye examination report, it was noted 
that the Veteran underwent corneal refractive surgery in 
2003.  She reported no current eye problems but did complain 
of eye dryness.  The examiner diagnosed normal eye 
examination and detailed that there were no eye problems.   

For purposes of entitlement to benefits, the law provides 
that refractive error of the eyes is a developmental defect 
and not a disease or injury within the meaning of applicable 
legislation.  In the absence of superimposed disease or 
injury, service connection is not granted for refractive 
error of the eyes, including myopia, presbyopia and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; Veterans Benefits Administration 
(VBA) Manual M21-1MR, Part III, iv.4.B.10.d.

The Board finds that a presumption of soundness does not 
apply in this case.  The Veteran's service treatment records 
clearly note and acknowledge the existence of visual 
impairment that was listed on her March 1995 service 
enlistment examination report.  

As discussed above, service connection may not be granted 
for refractive error of the eyes, including myopia.  In 
addition, service treatment records, VA treatment records, 
and the VA examination reports do not show that the Veteran 
has any current eye disorder that resulted from a 
superimposed injury or disease to a defect such as 
refractive error.  VAOPGCPREC 82-90 (July 18, 1990).  With 
regard to whether she had aggravation of her pre-existing 
eye disability in service, the Board recognizes that she had 
eye surgery to correct vision problems during service in 
2003.  As that procedure was corrective in nature, the usual 
effects of an ameliorative procedure are not subject to 
service connection unless the disease or injury was 
otherwise aggravated by service.  In this case, there is no 
indication that the procedure in any way aggravated her pre-
existing visual impairment, as there were no noted 
complications of the procedure during service and no 
findings of any current eye disorder in the evidence of 
record.

II.  Low Back Strain and Cervical Spine Disorder

Service treatment notes dated in August 1999 detailed 
complaints of chronic right sided neck pain and listed 
findings of cervical strain.  In February 2002, the Veteran 
complained of back pain after moving office equipment; she 
received a temporary physical profile for acute mechanical 
low back pain.  Complaints of neck and back pain and 
findings of cervicalgia and myalgia were listed in January 
and May 2003 treatment notes.  A March 2003 X-ray report 
listed an impression of normal cervical spine.   

In a June 2003 VA pre-discharge general medical examination 
report, the Veteran complained of muscle spasms of the neck 
extending down into the shoulder and intermittent low back 
pain with radiating pain into the lower extremities.  The 
examiner listed an impression of normal neck exam and 
history of lumbar sprain and recurring pain in the cervical 
region which appeared to be most likely muscular and 
intermittent. 

In a September 2003 VA spine examination report, the Veteran 
complained of lower back pain that began during service in 
1995 while carrying her backpack.  She further reported that 
she experienced back problems and hurt her neck while moving 
furniture in 2002 or 2003.  The examiner listed a diagnosis 
of arthritis of the spine.  However, VA X-ray reports dated 
in September 2003 demonstrated no significant abnormalities 
of the cervical, thoracic, or lumbar spine. 

An October 2003 VA treatment record showed complaints of low 
back and neck pain.  The Veteran was treated for probable 
cervical muscle spasm/strain in June 2005.  An August 2005 
VA treatment record detailed complaints of low back pain.

VA treatment records dated in November and December 2007 
showed complaints of neck pain as well as muscle spasms over 
the neck into the left shoulder. A December 2007 treatment 
record listed an assessment of cervical strain, rule out 
degenerative joint disease (DJD).  The Veteran complained of 
continued neck muscle spasms as well as back pain and an 
examiner assessed cervical spine DJD in January 2008.

A January 2008 VA X-ray report of the cervical spine 
revealed findings of probable muscle spasm and mild to 
moderate degenerative disc disease. 

In a September 2008 VA spine examination report, the Veteran 
complained of dull and moderate neck and low back pain since 
1997 on a daily basis.  It was noted that she reported 
having neck spasms frequently with no direct injury while on 
active duty and does not need a neck collar or traction 
device.  A September 2008 VA X-ray report of the lumbar 
spine listed an impression of nothing acute with possible 
absence of ribs at T12 level.  The examiner diagnosed 
chronic strain of the lumbar spine and cervical spine.  
After examining the Veteran and reviewing the claims file, 
he opined that lumbar spine arthritis was not caused by or a 
result of military service.  While the September 2003 VA 
examination report listed a diagnosis of lumbar arthritis, 
he also noted that multiple X-rays revealed no arthritis 
present in the lumbosacral spine in 2003 and 2008.

In a March 2009 VA medical opinion, the examiner reviewed 
the Veteran's claims file and diagnosed chronic lumbar spine 
strain and cervical spine degenerative disc disease.  
Thereafter, he opined that these disorders were less likely 
as not (less than 50 percent probability) due to cervical 
and lumbar spine conditions treated during active duty. 

Additional VA treatment records dated in May 2009 reflected 
continued complaints of neck pain.  In a June 2009 VA 
medical opinion, a VA examiner reviewed the claims file and 
noted that a June 2009 VA MRI report revealed a degenerative 
disc at C5-6 level.  He opined that the June 2009 MRI 
findings offered no new diagnostic information concerning 
the Veteran's neck and did not make any difference in the 
March 2009 VA medical opinion. 

While service treatment records did reflect treatment for 
low back and neck pain during service, the June 2003 pre-
discharge examination revealed normal neck findings with the 
examiner noting that a history of lumbar sprain and 
recurring pain in the cervical region appeared to be 
muscular and intermittent.  The Board recognizes that the 
Veteran complained of low back and neck pain less than a 
year after her discharge from service in an October 2003 VA 
treatment note.  However, service connection is not 
warranted for pain, alone.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

Post-service VA treatment records first show treatment for 
low back strain and cervical spine joint/disc disease in 
2008, over a year after the Veteran's discharge from active 
service in 2003.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the passage of many years between service 
discharge and medical documentation of a claimed disability 
is evidence against a claim of service connection).  The 
record also does not include any medical evidence or opinion 
even suggesting a medical nexus between the Veteran's 
claimed low back and cervical spine disorders and her active 
military service, and the Veteran has not identified or even 
alluded to the existence of any such opinion.  In fact, in 
the March 2009 VA opinion, a VA examiner diagnosed chronic 
lumbar spine strain and cervical spine degenerative disc 
disease.  Thereafter, he specifically opined that it was 
less likely as not that those disorders were due to cervical 
and lumbar spine conditions treated during active service.  

III.  Sleep Disorder, Left Hand Pain, and  Uticaria

Service treatment records detailed that the Veteran was 
treated for contact dermatitis in May 1995 and September 
1997.  In December 1997, she complained of a rash all over 
her body.  The examiner assessed right arm rash consistent 
with insect bite/hives.  It was further noted that the 
symptoms were most likely pitryasis rosea.  

Complaints of snoring with obstructive episodes while lying 
on her back were noted in a February 1998 treatment record.  
While it appears the Veteran was sent to the sleep lab, the 
referral record was blank. 

The Veteran was treated for acne in August 2000, September 
2000, and April 2001.  A September 2000 individual sick slip 
noted that the Veteran had face burns and small rash.  An 
assessment of uticaria was listed in a May 2001 treatment 
record.  In December 2002, the Veteran complained of left 
hand pain and the examiner assessed contusion. 

In a June 2003 VA pre-discharge general medical examination 
report, the Veteran complained of left hand pain but 
indicated that she had full use of both upper extremities.  
On examination, there was noted to be some pain to palpation 
in the palmer surface that may be exostosis.  The examiner 
listed an impression of probable calcification palm of left 
hand.  However, a September 2003 VA X-ray report 
demonstrated no significant abnormality of the left hand. 

In a September 2003 VA skin examination report, the Veteran 
indicated that she first broke in a rash on her face, 
stomach, and back during a service field exercise in 1995 or 
1996 and last experienced skin problems in 2002.  Physical 
examination findings showed no areas of rash with no 
scarring, disfigurement, acne, alopecia, or hyperhidrosis.  
The examiner listed diagnoses of normal skin exam and past 
history of dermatitis. 

In a September 2003 VA respiratory examination report, the 
Veteran denied having any respiratory problems or trouble 
breathing.  It was noted that she never had a CPAP machine 
or any antibiotic therapy for a respiratory condition.  The 
examiner indicated that she did not need a sleep apnea test 
and that she had no snoring or breathing problems at night.  
The Veteran did not report to her scheduled pulmonary 
function test and the examiner listed a diagnosis of normal 
respiratory examination. 

In this case, there is no post-service evidence of the 
claimed sleep, left hand, and skin disorders.  Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have 
resulted in a disability.  38 U.S.C.A. §§ 1110.  Hence, in 
the absence of proof of a present residuals of any sleep 
disorder, left hand disorder, or uticaria (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
143- 144 (1992).

IV.  Additional Considerations for All Service Connection 
Claims

Evidence of record also includes the Veteran's statements 
asserting a nexus between her claimed disorders and her 
active service.  
	
	In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does 
not affect competency to testify").

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to her through her senses, the 
claimed eye, sleep, left hand, skin, cervical spine, and low 
back disorders are not the type of disorders that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by treatment records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to 
her lay statements.  Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Consequently, a nexus between the Veteran's 
claimed disorders and her active service has not been 
established, either through medical evidence or her 
statements.

For the foregoing reasons, the claims for service connection 
for residuals of refractive eye surgery, low back strain, 
cervical spine disorder, sleep disorder, left hand disorder, 
and uticaria must be denied.  In arriving at the decision to 
deny the claims, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  As such, the appeals are denied.

Claims for Entitlement to Increased Evaluations

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement 
with the initial rating assigned following a grant of 
service connection, separate ratings can be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
further acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matters is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

I.  Sinusitis

In this case, the Veteran was assigned an initial 
noncompensable rating for her service-connected sinusitis 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510 (2009).  

Under Diagnostic Code 6510, sinusitis is evaluated per the 
General Rating Formula for Sinusitis.  A noncompensable 
rating is warranted when sinusitis is detected by X-ray 
only.  A 10 percent rating is warranted when there are one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
assigned when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent disability rating, the maximum 
schedular rating, is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510 (2009).  
A note following the General Rating Formula defines an 
"incapacitating episode of sinusitis" as one that requires 
bed rest and treatment by a physician.  Id.

Under Diagnostic Code 6522, allergic or vasomotor rhinitis, 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on 
one side, is assigned a 10 percent rating.  With polyps, a 
30 percent rating is warranted.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2009).  

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial 
compensable rating for the Veteran's service-connected 
sinusitis.

In her May 2003 claim, the Veteran indicated that she 
suffered from sinusitis.

In a June 2003 VA pre-discharge general medical examination 
report, the Veteran complained of a recurring nasal and 
sinus problem that started seven years ago, noting that it 
especially bothers her in the spring and summer with 
recurring stuffy nose, some drainage in throat, and some 
discomfort over the frontal and maxillary sinuses.  She 
reported that she took Zyrtec for symptomatic relief.  
Physical examination findings were listed as clear nose with 
no tenderness over the frontal maxillary sinuses.  

In a September 2008 VA sinus examination report, the Veteran 
complained seasonal nasal congestion and an itchy throat 
that she treats with Zyrtec.  It was noted that the Veteran 
had no history of sinusitis, difficulty breathing, or sinus 
pain, a history of perennial nasal allergies, and current 
rhinitis symptoms including nasal congestion and excess 
nasal mucous.  On physical examination, the Veteran showed 
no evidence of sinus disease, nasal obstruction, nasal 
polyps, or septal deviation.  Other nasal findings were 
listed as large purple inferior turbinates consistent with 
allergic rhinitis.  CT scan findings revealed pansinusitis 
of a mild degree as well as some chronic changes in the 
antra and the ethmoids, not at all consistent with her 
physical examination or history.  The examiner diagnosed 
perennial allergic rhinitis with associated chronic 
pansinusitis.  He further indicated the diagnosed disorder 
has no significant effects on the Veteran's usual occupation 
or daily activities.

Additional VA treatment records dated in December 2008 and 
April 2009 reflected continued complaints of sinus 
congestion and a finding of chronic sinusitis.  

Evidence of record does not show that the Veteran suffered 
from sinusitis with one or two incapacitating episodes per 
year requiring prolonged antibiotic treatment or three to 
six non-incapacitating episodes per year with headaches, 
pain, and purulent discharge or crusting.  In addition, 
findings of allergic rhinitis, without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side have not been 
shown in the record.  

II.  Retropatellar Pain Syndrome of the Right and Left Knee

In this case, the Veteran was assigned an initial 10 percent 
ratings for her service-connected retropatellar pain 
syndrome of the right and left knee pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5299-5261 (2009).

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  38 C.F.R. 
§§ 4.20, 4.27 (2009).  The diagnostic code is "built- up" by 
assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits for 
all unlisted conditions.  38 C.F.R. § 4.27 (2009).  Then, 
the disability is rated by analogy under a diagnostic code 
for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology. Thus, the Veteran's service-connected 
retropatellar pain syndrome of the right and left knee are 
rated according to the analogous condition of limitation of 
extension of the leg under Diagnostic Code 5261.

Under Diagnostic Code 5261, a 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent 
rating requires extension limited to 15 degrees.  A 30 
percent rating requires extension limited to 20 degrees.  A 
40 percent rating requires extension limited to 30 degrees.  
A 50 percent rating requires extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
when flexion is limited to 45 degrees.  A 20 percent rating 
requires flexion limited to 30 degrees.  A 30 percent rating 
requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II 
(2009).  The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. 
§ 4.14. However, separate evaluations under Diagnostic Code 
5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension) for disability of the same joint 
may be assigned.  VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under Diagnostic Code 5257, other impairment of the knee 
involving recurrent subluxation or lateral instability is 
assigned a 10 percent rating for slight subluxation or 
lateral instability, a 20 percent rating for moderate 
subluxation or lateral instability, and a 30 percent rating 
for severe subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Disabilities of the knee and leg are rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the Veteran's 
service-connected knee disabilities and involve ankylosis 
(Diagnostic Code 5256), dislocated semilunar cartilage 
(Diagnostic Code 5258), removal of semilunar cartilage 
(Diagnostic Code 5259), impairment of tibia and fibula 
(Diagnostic Code 5262), and genu recurvatum (Diagnostic Code 
5263).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
enervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance 
provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least 
the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2009).

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of initial ratings 
in excess of 10 percent for the Veteran's service-connected 
retropatellar pain syndrome of the right and left knee.

In a June 2003 VA pre-discharge general medical examination 
report, the Veteran complained of pain in the knees and 
swelling, especially during physical activities.  On 
physical examination, the knees showed some crepitation, no 
edema, no tenderness, and no pain with motion.  Range of 
motion of the bilateral knees was measured as extension to 0 
degrees and flexion to 140 degrees.  The examiner listed an 
impression of recurring pain in both knees with some 
crepitation but good range of motion. 

In a September 2003 VA spine examination report, the 
examiner included findings concerning the Veteran's knees.  
Range of motion of the bilateral knees was measured as 
extension to 0 degrees and flexion to 140 degrees.  The 
examiner indicated that there were no objective signs of 
painful motion, fatigue, weakness, or lack of endurance on 
repetitive motion of the joints.  It was further noted that 
there were no objective signs of spasm, weakness, 
tenderness, ankylosis, or swelling with intact ligaments as 
well as negative anterior, posterior, meniscus, and 
McMurray's test findings. 

VA X-ray reports dated in September 2003 demonstrated no 
significant abnormality of the right knee but revealed a 
non-expansile bone lesion with ill-defined sclerotic margin 
in the proximal tibial metaphysis, probably benign and 
suggestive of non-ossifying fibroma or fibrous dysplasia, of 
the left knee.  An October 2003 VA bone scan listed an 
impression of abnormal study demonstrating a focal area of 
increased uptake in the mid diaphysis of the right tibia 
that probably was related to an old trauma, most likely some 
benign type lesion. 

An October 2003 VA treatment record showed complaints of 
knee pain and weakness as well as listed an assessment of 
bilateral patellofemoral syndrome.  An August 2005 VA 
treatment record detailed findings of right knee arthralgia 
with no edema and slight crepitance.  

In a September 2008 VA joints examination report, the 
Veteran complained of knee pain, knee strain, and 
tendonitis.  She reported using an assistive brace 
frequently and having functional limitations on standing and 
walking.  Physical examination findings included an antalgic 
gait with no evidence of abnormal weight bearing.  Range of 
motion of the Veteran's right knee was measured as extension 
to 0 degrees and flexion to 130 degrees (pain begins at 110 
degrees and ending at 130 degrees).  Range of motion of the 
Veteran's left knee was measured as extension to 0 degrees 
and flexion to 130 degrees (pain begins at 100 degrees and 
ending at 130 degrees).  The examiner indicated that there 
was no additional limitation of motion on repetitive use, 
inflammatory arthritis, or joint ankylosis.  General joint 
conditions in the right knee were listed a clicks/snaps, 
grinding, patellar abnormality, subpatellar tenderness, mild 
swelling bursa, minimal apprehension on lateral manual 
displacement patella, and no instability or crepitation.  
General joint conditions in the left knee were listed as 
grinding, patellar abnormality, mild swelling bursa, and no 
instability or crepitation. 

The examiner diagnosed bilateral knee patella-femoral pain 
syndrome.  The examiner further noted that the Veteran's 
knee problems had significant effects on occupational 
activities, including problems with lifting and carrying as 
well as decreased strength and lower extremity pain 
resulting in her being assigned different duties and 
increased tardiness.  It was also noted that the knee 
disabilities cause moderate effects on her daily activities.  
X-ray reports dated in September 2009 revealed normal right 
knee and left knee with nothing acute but possible 
nonossifying fibroma in the proximal tibia.

Given the objective medical findings of slight limitation of 
knee flexion, grinding, patellar abnormality, and mild 
swelling bursa as well as the Veteran's subjective 
complaints of chronic bilateral knee pain, weakness, and 
swelling, the RO has appropriately assigned the 10 percent 
ratings for the Veteran's service-connected retropatellar 
pain syndrome of the right and left knee.  At no time during 
the course of the appeal has the evidence shown limitation 
of motion in the right or left knee that meets the criteria 
for any increased evaluation under Diagnostic Codes 5260 or 
5261.  In addition, no more than a 10 percent rating is 
assignable under Diagnostic Code 5003 for arthritis 
affecting a major joint.   

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating the Veteran's knee disabilities.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
Veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology).

However, competent medical evidence is absent any findings 
of ankylosis; dislocated or symptomatic semilunar cartilage; 
instability; tibia or fibula impairment; or genu recurvatum 
for the assignment of a higher or separate rating under 
alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5259, 5262, and 5263.  Consequently, 
the assignment of initial evaluations in excess of 10 
percent for the Veteran's service-connected retropatellar 
pain syndrome of the right and left knee based upon any of 
these diagnostic codes is not warranted.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of 
any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence 
reflects that the currently assigned 10 percent ratings 
properly compensate her for the extent of functional loss 
resulting from symptoms like painful motion, weakness, and 
swelling.  In this regard, the Board notes that the 
September 2003 and September 2008 VA examination findings 
showed no objective signs of painful motion, fatigue, 
weakness, or lack of endurance on repetitive motion of the 
joints.  Although it was noted that the Veteran exhibited 
pain on motion and limitation of function in the VA 
treatment records and examination reports, these findings 
have already been taken into consideration in the assignment 
of the current 10 percent ratings.

III.  Additional Considerations 

With respect to the Veteran's claims, the Board has also 
considered her written statements, which included 
contentions that her sinusitis and knee disabilities have 
increased in severity.  

In this case, the Veteran is competent to report her sinus 
and knee symptoms because this requires only personal 
knowledge as it comes to her through her senses.  Layno, 6 
Vet. App. at 470.  However, the Board has weighed the 
Veteran's statements as to sinus and knee symptomatology and 
finds her current recollections and statements made in 
connection with the claims for benefits to be of lesser 
probative value than the other clinical evidence of record, 
which does not indicate that the assignment of increased 
evaluations for her service-connected sinus and knee 
disabilities are warranted.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of 
a proceeding may affect the credibility of testimony). 

The Board also notes that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for a 
higher rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Board notes, however, that in this case the Veteran and the 
record have not indicated that she is unemployable due to 
her sinus and knee disabilities.  An October 2009 VA 
examination report clearly detailed that the Veteran was 
employed.  As such, consideration of TDIU as a component to 
the Veteran's claims of entitlement to increased evaluations 
for service-connected sinusitis and retropatellar pain 
syndrome of the right and left knee is not warranted.

In sum, after a careful review of the evidence of record, 
the Board finds that the appeals for entitlement to an 
initial compensable rating for sinusitis must be denied and 
for entitlement to initial ratings in excess of 10 percent 
for service-connected retropatellar pain syndrome of the 
right and left knee must be denied.  The Board has 
considered additional staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  
Since the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular 
evaluation when the issue either is raised by the claimant 
or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's service-connected 
sinusitis and/or retropatellar pain syndrome of the right 
and left knee that would take her case outside the norm so 
as to warrant the assignment of any extraschedular rating 
during the time period in question.  The Board recognizes 
that the September 2008 VA examiner detailed that the 
Veteran's knee problems affected her occupational 
activities, including problems with lifting and carrying as 
well as decreased strength and lower extremity pain, and 
resulted in the assignment of different duties and increased 
tardiness.  However, there is also simply no objective 
evidence showing that the Veteran's service-connected sinus 
and knee disabilities have alone resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned ratings).

Moreover, the rating criteria reasonably describe her 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, her disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  

IV.  Entitlement to a 10 percent Rating Under 38 C.F.R. 
§ 3.324

Whenever a veteran is suffering from two or more separate 
permanent service- connected disabilities of such character 
as to clearly interfere with normal employability, even 
though none of the disabilities may be of compensable degree 
under the Rating Schedule, the rating agency is authorized 
to apply a 10 percent rating, but not in combination with 
any other rating.  38 C.F.R. § 3.324 (2009).

In this case, the Veteran is service-connected for multiple 
disabilities and has been assigned multiple compensable 
ratings as discussed above.  Moreover, a rating under 
38 C.F.R. § 3.324 cannot be combined with any other rating.  
Therefore, the assignment of a 10 percent rating under 38 
C.F.R. § 3.324 for multiple noncompensable service-connected 
disabilities is precluded as a matter of law.  The Court has 
held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to service connection for residuals of 
refractive eye surgery is denied.

Entitlement to service connection for low back strain is 
denied.

Entitlement to service connection for a cervical spine 
disorder, claimed as muscle spasm of the neck and back of 
the head, is denied.

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for a left hand disorder 
is denied.

Entitlement to service connection for urticaria is denied.

Entitlement to an initial compensable rating for sinusitis 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected retropatellar pain syndrome of the right 
knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected retropatellar pain syndrome of the left 
knee is denied.

Entitlement to a 10 percent rating based on multiple, 
noncompensable service-connected disabilities is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


